Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors India Globalization Capital, Inc. We hereby consent to the incorporation by reference to (i) the Registration Statement No. 333-171609 on Form S-8 pertaining to the India Globalization Capital, Inc. 2008 Omnibus Incentive Planand to (ii) the Registration Statement No. 333-185502 on Form S-3 of India Globalization Capital Inc., of our report dated July 14, 2014 with respect to the consolidated financial statements of India Globalization Capital Inc. included in this Annual Report (Form 10-K) for the year ended March 31, 2014. AJSH & Co. Delhi, India July 14, 2014
